HonorableW. A. Morrison
CrimFnslDistrictAttorney
Mihm    county
Cameron,Texas

Dear Sir:

                            opinionHo. O-l@2
                            Re: fa that portionof precinct5, Mllam
                                County,which was ;~+:t,~ken
                                                        from precinct
                                5 and added to precinct1 prior to
                                1933 wet or dry?

This will sCknowledgereceiptbf your letterrequestingour opinionas
to the wet or dry status of l Fortionof precinctone 00 your county
under the liquor laws. We quote from your letteras followe:

       "On December21, 1917, l county-wide.prohibition
                                                     electionwas held
       inXilam County. This electionwas carriedfor prohibitton.At the
       time of this electionboth Precinct1 and Precinctg(being,adjacent
       precincts)of this countywere wet. The dry statue of MilamCounty
       did not change until 1933,when by anothercounty-wideelec%ion
       Milam County becamewet.

       "During~the interimbetween 1917 and 1933 a certainportionof
       Precinct5 w& cut therefromby the action of the CommissionersCourt
       of this county and added to Precinct1. From 1933 to 1936 beer was
       sold in Precinct5' x well aa'Precinct1. In 1936 an electionwas
       held in Precinct5, as the same was then definedby virtue of the
       action of the Commissioners' Court as aforesaid,which said election
       carriedfor prohibition. The questionhas now arisen as to whether
       or not that portionof Precinct5 which was taken from Precinct5
       and added to Precinct1 prior to 1933 is wet or dry."

Following'Ithecotity-wideelectionof 1917, the whole of Milam County
become dry territory,there being no sanctionfor wet precincts*ithin dry
counties. See Coker v. -Kneicik(Tex.Comm. App.) 126 Tex. 440, 87 S. W.
(2d) 1076, CitingEx parte Fields, 39 Tex. Cr. R. 50, 46 S. W. 1127;
Kimberlyv. Morris, 10 Tex. Civ. App. 592, 31s. W. 809: State v. Ha+vey,
11 Tex. Civ. App. 691, 33 S. W. 885; Adams vi Kelly, 17 Tex. Civ. A??.
497, 44 s. w. 529.
HonorableW. A. Morrison,Page #2 (O-189)



In 1919,Section20 of Article 16 of the Texas Co?stltution.was amendedto
establishprohibitionthroughoutthe State. The amendment'   If 1933,
authorizedthe sale of vinous and malt liquorof three and two-tenths
percent (3.2%)alcholiccontentby weigl;t,but providedthat all counties
and politicalsubdivisionsthereof, wherein the sale of intoxicatingliquors
had been prohibitedby local optionelectionsprior to the prohibit∨'
%nendment,it shoul!oonti.nieto be unlawfulto "manufacture, sell, barter
or exchange"any liquorscapableof producingintoxication"unlessand until
a majorityof the qualifiedvoters insaid county or politicalsubdivision
thereofvoting in an electionheld for such purposeshall determineit to
be lawful* * *."

When Milam County votep wet In 1933, the sale of beer becoileleg 1 except
in those precinctswhck&nlocal optionhad.been l   dopted,throught recinct
elections.Jacksonv. State, 135 Tex. Cr. R. 140, 118 S. W. (2d) 313. There-
fore;after the electionthe sale of beer becene legal In both precinct1
end precinct5, accordingto your statement.

As both precinctsoccupiedthe same st@s at the time the Commissioners'
Court redefinedthe boundariesthereof)it is our opinionthat the action
of the Court in changingthe areas of the precinotshad no effect insofar
as the prohibitionquestionis concerned.

In 1935, Section20 of Article 16 of the Constitutionwas again amendedto
permit the sale of all liquors,except in countiesand politicalsubdivisions
thereofwherein local optionhad been adoptedprior to 1919. Paragraph(b)
of this amendmentrequiredthe Legislatureto make provision+for local
option electionsin counties,justiceprecinctsor incorporatedtowns or
cities. TIN electionof 1936 in precinct5 of your countywas thereby
authorized.

You' ere thereforeod.rl:sed
                          that the portionof precinct5 which was t&en
from precinct5 and added to precinct1 prior to 1933 is wet territory,
based upon the facts submittedby you.

                                     Yours very truly,
AF'PROVED
        FEB. 5, 1940
s/GERAIDc. PiANN               AITOPNEY@NEXALOPTEXAS
ATl'CPIil?YCEWE!lULclFTEXAS
                               s/ BenjaminWoodnll
APPROVEDOPIWIOIV
               COMMI'Il'EE
BY B. W. B.
CHAIRMAN                       By
                                    BcnjaminWoodall
                                          Assistant
W:rs